Appellant in his motion for rehearing again insists that the evidence as to the identity of appellant is insufficient to sustain his conviction. The injured party testified that when he was bent over in an attempt to go through a wire fence he was struck by a person and knocked unconscious; that he gradually recovered his mental equilibrium and in the course of his recovery he realized, and so informed the officers, that when he had fully recovered he would be able to tell who struck him; that on the eightieth day after the alleged injury had been inflicted his mind suddenly cleared up and he remembered that appellant was the person who had assaulted him. The doctors, who attended and treated him, testified that the injury, such as the prosecuting witness had sustained, usually produced a mixed up mentality, much rattled as to co-ordination and co-operation in answering questions and knowing what has happened, and this was true in his case; that his injury was produced by a lick with some heavy object; that when a man receives an injury like that his memory is frequently impaired; that there is no fixed course that his memory will take in returning; that sometimes it will come back within a few days, sometimes in a few weeks, months, or years, and it may return gradually or suddenly and sometimes it never returns. *Page 27 
A more extended statement of the testimony appears in the original opinion. However, the foregoing statement is deemed sufficient to demonstrate that the testimony as presented at the trial raised an issue of fact for the jury who are the sole judges of the facts proven, the credibility of the witnesses, and the weight to be given to their testimony. After a careful review of all the facts we see no reason for changing our original opinion.
The matter relating to newly discovered evidence which appellant has set up for the first time in his motion for a rehearing, supported by affidavits, cannot be considered by this court inasmuch as this is a reviewing court and not a trial court.
Believing that the case was properly disposed of on original submission, the motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.